—Appeal by the defendant from a judgment of the County Court, Westchester *655County (Angiolillo, J.), rendered August 1, 1994, convicting him of grand larceny in the third degree, grand larceny in the fourth degree, and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the People failed to prove his identity as the perpetrator beyond a reasonable doubt (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity beyond a reasonable doubt (see, People v Ming Yuen, 222 AD2d 613; People v Caballero, 177 AD2d 496). Moreover, resolution of issues of credibility, including issues involving eyewitness identification testimony, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Coby, 213 AD2d 662; People v Caban, 120 AD2d 603). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Sullivan and McGinity, JJ., concur.